Case 1:19-cv-04650-AJN-SN Document 105-22 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 22
Case 1:19-cv-04650-AJN-SN Document 105-22 Filed 03/02/21 Page 2 of 3




 From: Stephen Gallant <sgallant@starbucks.com>
 Date: Mon, Sep 11, 2017, 06:15
 Subject: ¹16576 - 36th & 6th
 To: Dana Roxas <droxas@starbucks.com>
 Cc: Kate McShane <kmcshane@starbucks.com>, Margaret Kis <mkis@starbucks.com>,
 LastExitlnNY@gmaikcom <LastExitlnNY@gmaikcom>,Jill Shwiner <jillavptermite@aokcom>



 Dana



 Please speak with the Store Manager today

 They cannot set off pest foggers with in the store.

 There are major safety issues to or vendors, suppliers, food product, partners and customers
 when doing so

 This store is currently receiving daily pest control services from AVP and if this is not working
 we need to partner with AVP to increase or change our focus



 Thank You

 Stephen Gallant
 StarbucksCoffee Company

 sr. facilities manager I NYM Region
Case 1:19-cv-04650-AJN-SN Document 105-22 Filed 03/02/21 Page 3 of 3




 cell: 781-608-2362

 sgallant@starbucks.com




 Sent: Monday, September 11, 2017 1:00 AM
 To: Jill Shwiner (jillavptermite@aol.com)
 Cc: Margaret Kis (mkis@starbucks.com); Stephen Gallant c~sallant@starbucks.com)
 Subject: Re: 10 Waverly place



 Not Waverly place.977 6th ave.. store 16576. this should not still be happening. We have
 asked for cooperation many times when it comes to illegal use if pesticides in stores we are
 servicing



 On Sep 11, 2017 12:02 AM, (jillavptermite@aol.com) wrote:

   My Service Manager just called me - he entered store and he walked into a face full of
   pesticide from the store having just set off 3 HotShot brand fogger bombs.
   There was no warning posted on door restricting entrance into store for 2 hours. If Bartlett
   makes food delivery within this 2 hours, delivery people will also be exposed and food
   delivery will be contaminated.
   We are doing daily service as requested so store was aware we would be on site to treat
   store.
   Please speak to DMs about the improper use of this product and the liability it creates.
   Thank you.


   Jill Shwiner
   AVP Termite 8 Pest Control of NY
   4313 Arthur Kill Road, S.l. NY
   (0) 718-967-9800
   (C) 732-740-1037
